On Petition for Rehearing.
[123 Pac. 32.]
Mr. Justice McBride
delivered the opinion of the court.
*482In an able and vigorous petition filed by counsel for respondents, we are asked to state definitely the views of this court as to whether a county can, by a local law submitted to the voters at a general election, provide for the creation of an indebtedness and the issuance of bonds for the purpose of building permanent roads.
The present case was taken up out of its regular order, and a decision expedited, at the request of the parties, in order that the county authorities might be informed as to the validity of the attempted election, which had been held for the purpose of authorizing a bonded indebtedness. The validity of that special election and the authority for holding it were the only questions before the court, and are the only questions which this record presents. But, in view of the fact that the writer of the opinion in that case intimated therein that there was a lack of authority in counties to hold such an election under any circumstances, other members of the court as a matter of first impression, and not deeming that question to be involved, thought best to qualify such expressions, and hold their judgment on that question in reserve, until occasion should properly arise for its exercise. Any opinion expressed in this case, upon what might be the result if another election should be held, would be merely dictum, and of no more authority than if the judges individually had announced the same views upon the street corners.
The effect of attempting such county legislation, without a further enabling act, has never been thoroughly analyzed in any argument made in this court. For instance, if the county passes a local law, who shall be its custodian, how shall it be promulgated, and where shall it be recorded and authenticated and published, so that the public generally shall take notice of its provisions? These and other matters of detail are too *483grave, too important, and too far-reaching in their consequences, and their omission in the amendment too suggestive of an intent on the part of 'the framers of the amendment to leave them for future settlement by legislation, for us to pass upon them in a haphazard manner in a case in which they are not involved. We do not say that any of the difficulties suggested are insuperable, because that question is not before us; but it should be remembered that this court cannot by mere fiat make or amend the law, or provide forms of procedure, and that in many matters pertaining to the taxing powers our decisions are not final.
The value of a bond issue, or even of an issue of county orders-in the ordinary form, depends upon the opinion of lawyers and purchasers as to their validity, and any dictum of ours in advance as to their regularity or validity would only tend to confusion and uncertainty. The petition is denied..
Reversed: Rehearing Denied.